UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7144


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MARION COX,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr.,    Chief   District  Judge.      (3:05-cr-00074-RJC-CH-1;
3:08-cv-00201-RJC)


Submitted:    February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Cox, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion Cox seeks to appeal the district court’s order

denying    relief        on    his   28     U.S.C.A.        § 2255    (West    Supp.     2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a       substantial        showing       of     the     denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating          that    reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El         v.   Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Cox    has    not      made    the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3